NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JERMAINE FLETCHER,                      No. 20-35647

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00532-BLW

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC., and employees;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Former Idaho state prisoner William Jermaine Fletcher appeals pro se from

the district court’s orders denying his post-judgment motions to reopen his 42

U.S.C. § 1983 action alleging inadequate dental care. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the denial of a motion


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Federal Rule of Civil Procedure 60(b). Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Fletcher’s post-

judgment motions to reopen because Fletcher failed to establish any grounds for

relief. See id. at 1262-63 (setting forth factors for reconsideration and relief from

judgment under Rule 60(b)).

      AFFIRMED.




                                          2                                     20-35647